DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments are acknowledged and appreciated.  The changes to the claims have overcome the prior art rejections and the claims are allowable as follows.

Allowable Subject Matter
Claims 1, 3-19, 21-24 allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art fails to teach or make obvious, including all the limitations of claim 1, that a portion of the cable suspended between the track carriage and the pivot arm to contact the UAV, wherein the pivot arm is to rotate relative to the track guide.  With respect to claim 10, the closest prior art fails to teach or make obvious, including all the limitations of claim 10, a cable suspended between the track carriage and the pivot arm, a portion of the cable suspended between the track carriage and the pivot arm to contact an aircraft.  With respect to claim 17, the closest prior art fails to teach or make obvious, including all the limitations of claim 17, that the track carriage suspends the cable from the support rail, a portion of the cable suspended between the track carriage and the pivot arm to contact the UAV.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641